DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 4-6, 8, 9 and 13-15 are objected to because of the following informalities.  In each of claims 4 and 5, there is no antecedent basis for “the design use case” recited therein.  Particularly, claims 4 and 5 depend from claim 1, which recites “displaying packages…wherein each package comprises design resources for a respective design use case…” and thus implies multiple design uses cases.  It is not explicitly clear as to which of these multiple design use cases that “the design use case” recited in claims 4 and 5 refers.  Claim 6 depends from claim 5 and thereby includes all of the limitations of claim 5.  Accordingly, claim 6 is objected to under a similar rationale.
In each of claims 8 and 9, there is no antecedent basis for “the user input” recited therein.  Particularly, each of claims 8 and 9 depends from claim 1, which recites a “user selection.”  Claim 1 however does not explicitly recite a “user input.”
In each of claims 13 and 14, there is no antecedent basis for “the design use case” recited therein.  Particularly, claims 13 and 14 depend from claim 10, which recites “display packages…wherein each package comprises design resources for a respective design use case…” and thus implies multiple design uses cases.  It is not explicitly clear as to which of these multiple design use cases that “the design use case” recited in claims 13 and 14 refers.  Claim 15 depends from claim 14 and thereby includes all of the limitations of claim 14.  Accordingly, claim 15 is objected to under a similar rationale.
 Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 9-11, 13 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2013/0317952 to Tomassetti et al. (“Tomassetti”).
Regarding claims 1, 10 and 19, Tomassetti describes a method for creating an application collection, which can be published in an application store (see e.g. paragraph 0004).  Like claimed, Tomassetti particularly teaches:
displaying packages for a semiconductor product in a graphical user interface (GUI), by at least one processor, wherein each package comprises design resources for a respective design use case for the semiconductor product (see e.g. paragraph 0046 and FIG. 6: Tomassetti discloses that the application store, which can be hosted by one or more servers and accessed by a computing device, can present different application collections.  Each of the different application collections is associated with a theme or category – see e.g. paragraphs 0004, 0006 and 0037.  Each of the application collections can be considered a package like claimed, and each of the applications therein or the computing device upon which it is intended by be executed can be considered a semiconductor product like claimed.  Each application collection comprises design resources, i.e. applications, for a respective design use case, i.e. a theme or category, for the semiconductor product.  The computing device that accesses and displays the application store’s graphical user interface necessarily comprises at least one processor for displaying the graphical user interface and the application collections therein.); and
displaying, by the at least one processor, design resources comprised in a package of the packages in the GUI responsive to receiving user selection of the package (see e.g. paragraph 0047 and FIG. 7: Tomassetti discloses that a user can select one of the application collections presented in the application store to access details of the selected application collection, including each of the applications that are part of the collection.  The computing device that accesses and displays the application store’s graphical user interface thus necessarily comprises at least one processor for displaying the applications, i.e. the design resources, comprised in a selected application collection, i.e. package, of the application collections in the GUI in response to receiving user selection of the application collection.).
Accordingly, Tomassetti teaches a method like that of claim 1.  Tomassetti discloses that such teachings can be implemented with a computing device, which necessitates a display, a memory comprising software instructions, and at least one processor coupled to the display to execute the above tasks (see e.g. paragraphs 0046-0048).  Such a computing device implementing the above-described teachings of Tomassetti is considered a digital device like that of claim 10, and the memory of the computing device is considered a non-transitory computer-readable medium like that of claim 19.  
	As per claims 2, 11 and 20, Tomassetti further discloses that the design resources comprised in each package of the packages comprises hardware resources, software resources, or documentation resources (see e.g. paragraphs 0046-0047 and FIGS. 6 and 7: Tomassetti discloses that each application collection, i.e. package, comprises one or more applications, which are considered software resources like claimed.  Accordingly, Tomassetti teaches that the design resources comprised in each package comprise hardware resources, software resources, or documentation resources.).  Tomassetti thus further teaches a method like that of claim 2, a digital device like that of claim 11 and a non-transitory computer-readable medium like that of claim 20.
	As per claims 4 and 13, Tomassetti further discloses that displaying design resources further comprises displaying with each design resource an indication of whether the design resource is required for the design use case, is optional, or is required for a described design goal (see e.g. paragraphs 0042 and 0048 and FIG. 8: Tomassetti discloses that each application in an application collection can be designated as optional or mandatory, whereby each application in the collection can be indicated as optional or mandatory.  Accordingly, Tomasetti further teaches displaying with each design resource, i.e. application, an indication of whether the design resource is required for the design use case, is optional, or is required for a described design goal.).  Tomassetti thus further teaches a method like that of claim 4 and a digital device like that of claim 13.
	As per claims 9 and 18, Tomassetti further discloses that the user input (i.e. the user selection of the application collection/package) is a first user input and wherein, in response to receiving a second user selection, download options are displayed for a software resource comprised in the displayed design resources (see e.g. paragraphs 0046-0048 and FIG. 8: Tomassetti teaches that in response to receiving a second user selection, i.e. a selection of an “install button,” the application store presents download options for software resources, i.e. applications, comprised in the displayed design resources, particularly options enabling a user to select optional applications for installation or to cancel the installation.).  Tomassetti thus further teaches a method like that of claim 9 and a digital device like that of claim 18.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the U.S. Patent Application Publication to Tomassetti, which is described above, and also over U.S. Patent No. 11,436,665 to Abdul Kadar (“Kadar”).
	As described above, Tomassetti teaches a method like that of claim 1 and a digital device like that of claim 10, which entail displaying design resources comprised in a package in response to receiving user selection of the package.  Tomassetti, however, does not explicitly disclose that displaying the design resources comprises displaying the design resources in a collapsible window, as is required by claims 3 and 12.
	Kadar nevertheless describes an online storefront that displays packages (e.g. groupings or categories of items) in a graphical user interface, wherein each package comprises a plurality of resources (i.e. items), and wherein the online storefront displays the resources comprised in a selected package within a collapsible window (i.e. a non-modal window) in response to receiving user-selection of the package (see e.g. column 7, line 43 – column 8, line 40; and FIGS. 4A-4C).
	It would have been obvious to one of ordinary skill in the art, having the teachings of Tomassetti and Kadar before him prior to the effective filing date of the claimed invention, to modify the graphical user interface taught by Tomassetti such that the resources comprised in a user-selected package are displayed within a collapsible window like taught by Kadar.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to browse through a selection of items without losing context, as is taught by Kadar (see e.g. column 3, line 62 – column 4, line 23).  Accordingly, Tomassetti and Kadar are considered to teach, to one of ordinary skill in the art, a method like that of claim 3 and a digital device like that of claim 12.

Claims 5, 6, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the U.S. Patent Application Publication to Tomassetti, which is described above, and also over U.S. Patent Application Publication No. 2019/0108575 to Gupta et al. (“Gupta”).
	As described above, Tomassetti teaches a method like that of claim 1 and a digital device like that of claim 10, which entail displaying design resources (e.g. applications) comprised in a package in response to receiving user selection of the package.  Tomassetti, however, does not explicitly disclose that displaying the design resources further comprises displaying user selectable software execution platforms, and wherein at least some software resources in the displayed design resources are included based on a selected software execution platform like required by claims 5 and 14.  Tomassetti also does not disclose that the user selection is a first user selection, wherein displaying the design resources further comprises changing at least one design resource in the displayed design resources responsive to receiving a second user selection of another software execution platform in the user selectable software execution platforms, as is further required by claims 6 and 15.
	Gupta generally describes systems and methods for implementing an enterprise catalog service that enables administrators to create catalogs and portfolios of software products and to share them with specific sets of users (see e.g. paragraph 0029).  Regarding the claimed invention, Gupta discloses that the enterprise catalog service can provide a graphical user interface that displays user selectable software execution platforms (e.g. operating systems), wherein at least some software resources are listed within the graphical user interface based on a selected software execution platform (see e.g. paragraphs 0161-0162 and FIG. 6B).  It is apparent that at least one design resource (i.e. software resource) in the displayed resources is changed in response to receiving a second user selection of another software execution platform in the user selectable software execution platforms (see e.g. paragraph 0162 and FIG. 6B).
It would have been obvious to one of ordinary skill in the art, having the teachings of Tomassetti and Gupta before him prior to the effective filing date of the claimed invention, to modify the graphical user interface taught by Tomassetti so as to display user selectable software execution platforms like taught by Gupta, whereby at least some software resources in the displayed design resources are included based on a selected software execution platform, and wherein displaying the design resources would further comprise changing at least one design resource in the displayed design resources response to receiving a user selection (i.e. a second user selection) of another software execution platform in the user selectable software execution platforms.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable a user to find appropriate software resources, as is evident from Gupta.  Accordingly, Tomassetti and Gupta are considered to teach, to one of ordinary skill in the art, a method like that of claims 5 and 6 and a digital device like that of claims 14 and 15.
	
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the U.S. Patent Application Publication to Tomassetti, which is described above, and also over U.S. Patent Application Publication No. 2018/0352082 to Liu (“Liu”).
	As described above, Tomassetti teaches a method like that of claim 1 and a digital device like that of claim 10, which comprises displaying design resources comprised in a package in response to receiving user selection of the package.  Tomassetti, however, does not explicitly disclose that displaying design resources comprises displaying a tooltip for at least one design resource of the design resources, as is required by claims 7 and 16.
	Tooltips are nevertheless well-known in the art.   Liu for example generally discloses that tooltips can be used to display information whenever a mouse pointer goes over particular items in a user interface (see e.g. paragraph 0002).
It would have been obvious to one of ordinary skill in the art, having the teachings of Tomassetti and Liu before him prior to the effective filing date of the claimed invention, to modify the graphical user interface taught by Tomassetti so as to display a tooltip like taught by Liu for at least one displayed design resource.  It would have been advantageous to one of ordinary skill to utilize such a tooltip because it can help guide user interaction, as is taught by Liu.  Accordingly, Tomassetti and Liu are considered to teach, to one of ordinary skill in the art, a method like that of claim 7 and a digital device like that of claim 16.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the U.S. Patent Application Publication to Tomassetti, which is described above, and also over U.S. Patent Application Publication No. 2019/0213665 to Liew et al. (“Liew”).
	As described above, Tomassetti teaches a method like that of claim 1 and a digital device like that of claim 17, which entail displaying design resources comprised in a package in response to receiving user selection (i.e. a first input) of the package.  Tomassetti, however, does not explicitly teach adding at least one design resource to a virtual shopping cart responsive to receiving a user input (i.e. a second user input), and completing user purchase of the at least one design resource responsive to receiving a user input (i.e. a third user input), as is required by claims 8 and 17.
	Liew nevertheless teaches adding an item to a shopping cart in response to receiving a user input (i.e. selection of an “Add to Cart” button), and then completing a purchase of the item in response to receiving another user input (i.e. selection of a checkout button) (see e.g. paragraphs 0043-0046 and FIGS. 3A-3C).
It would have been obvious to one of ordinary skill in the art, having the teachings of Tomassetti and Liew before him prior to the effective filing date of the claimed invention, to modify the graphical user interface taught by Tomassetti such that after displaying the design resources in response to the first user input, the user can add at least one design resource to a virtual shopping cart with another (i.e. a second) user input, and can complete a purchase of the at least one design resource with yet another (i.e. a third) user input, as is taught by Liew.  It would have been advantageous to one of ordinary skill to utilize such a combination because it can enable a user to review the products (i.e. design resources) prior to purchase, as is evident form Liew.  Accordingly, Tomassetti and Liu are considered to teach, to one of ordinary skill in the art, a method like that of claim 8 and a digital device like that of claim 17.


Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant’s disclosure.  The applicant is required under 37 C.F.R. §1.111(C) to consider these references fully when responding to this action.  The U.S. Patent to Yi et al. cited therein teaches displaying packages (i.e. recommended bundles) for a semiconductor product in a graphical user interface, wherein each package comprises resources for the semiconductor product.  The U.S. Patent to Kuznetsova et al. cited therein teaches displaying packages (i.e. parts bundles) in a graphical user interface, wherein each package comprises resources for a respective use case.  Similarly, the U.S. Patent Application Publication to Cue et al. cited therein teaches displaying packages (i.e. virtual bundles) in a graphical user interface, wherein each package comprises resources for a semiconductor product.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE T BASOM whose telephone number is (571)272-4044. The examiner can normally be reached Monday-Friday, 9:00 am - 5:30 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BTB/
9/9/2022

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173